DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (“Terahertz Light-Field Imaging” 2016), hereinafter “Jain”.
Regarding claim 1, Jain discloses an optical system (see Fig. 1, A. Camera Structure) comprising: a solid immersion lens including a first surface and a second surface (see Fig. 1, A. Camera Structure); and a focal plane array comprising a plurality of pixels (see Fig. 1, A. Camera Structure), each pixel having a corresponding photosensor and having a size less than 
Regarding claim 5, Jain discloses wherein the focal plane array includes a planar surface, and wherein the plurality of pixels is arranged on the surface of the focal plane array (see Fig. 1).  
Regarding claim 6, Jain discloses wherein the planar surface of the focal plane array is configured to be in optical contact with the first surface of the solid immersion lens (see Fig. 1).  
Regarding claim 10, Jain discloses wherein each pixel of the plurality of pixels is configured to minimize a dark current (D. Influence of Geometrical Aberrations 2nd paragraph).   
Regarding claim 11, Jain discloses a method of detecting light with an optical system (see Fig. 1, A. Camera Structure), the method comprising: receiving incident light at an aperture (see Figs. 1, 2, A. Camera Structure); directing the incident light to the optical system including a solid immersion lens having a first surface and a second surface (see Figs. 1, 2, A. Camera Structure), and a focal plane array having a plurality of pixels, each pixel of the plurality of pixels having a corresponding photosensor and a size less than a vacuum wavelength of the incident light (see Figs. 1, 2, A. Camera Structure), the focal plane array being configured to be in optical contact with the first surface of the solid immersion lens (see Figs. 1, 2, A. Camera Structure); and focusing the incident light on the plurality of pixels (see Figs. 1, 2, A. Camera Structure).  
Regarding claims 2 and 14, Jain discloses wherein the first surface is a planar surface and the second surface is a non-planar surface (see Fig. 1).  
Regarding claim 15, Jain discloses wherein directing the incident light to the optical system includes: receiving, at the second surface of the solid immersion lens, the incident light (see Figs. 1, 2); and focusing, by the solid immersion lens, the incident light on the focal plane array (see Figs. 1, 2).  
nd paragraph).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Terahertz Light-Field Imaging” 2016) in view of Cook (USPG Pub No. 2016/0057364).
Regarding claim 3, Jain discloses the claimed invention, but does not specify wherein the solid immersion lens is an aspherical lens. In the same field of endeavor, Cook discloses wherein the solid immersion lens is an aspherical lens (Paragraph 25). Therefore, it would have 
Regarding claim 4, Jain and Cook teach the optical system as is set forth above, Cook further discloses wherein the solid immersion lens is one of a conic lens and a high-order polynomial lens (Paragraph 25). It would have been obvious to provide the system of Jain with the teachings of Cook for the same reasons as previously stated above for claim 3.  
Regarding claim 8, Jain discloses the claimed invention, but does not specify further comprising a lens configured to provide the electromagnetic radiation to the solid immersion lens. In the same field of endeavor, Cook discloses further comprising a lens (110) configured to provide the electromagnetic radiation to the solid immersion lens (see Fig. 2, Paragraph 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain with further comprising a lens configured to provide the electromagnetic radiation to the solid immersion lens of Cook for the purpose of correcting aberrations (Paragraph 27).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Terahertz Light-Field Imaging” 2016) in view of Cook (USPG Pub No. 2016/0057364) as applied to claim 8 above, and further in view of Kino (“Applications and theory of the solid immersion lens” 1999).
Regarding claim 9, Jain discloses wherein the size of each pixel of the plurality of pixels is equivalent to the vacuum wavelength of the electromagnetic radiation (B. Ideal Image Formation Model). Jain and Cook disclose the claimed invention, but do not specify divided by an index of refraction of the lens. In the same field of endeavor, Kino discloses divided by an index of refraction of the lens (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain and Cook with divided by an index of refraction of the lens of Kino for the 
	 Regarding claim 12, Jain discloses the focal plane array such that an effective focal length of the optical system is decreased (see Figs. 1, 2). Jain and Cook disclose the claimed invention, but do not specify further comprising magnifying, by the solid immersion lens. In the same field of endeavor, Kino discloses further comprising magnifying, by the solid immersion lens (2. Demagnification And Lens Tolerance).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain and Cook with further comprising magnifying, by the solid immersion lens of Kino for the purpose of decreasing the spot size in an optical imaging system (Abstract). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Terahertz Light-Field Imaging” 2016) in view of Cook (USPG Pub No. 2003/0206338), hereinafter “Cook ‘338”.
Regarding claim 13, Jain discloses the claimed invention, but does not specify further comprising receiving the incident light at a telescope aperture. In the same field of endeavor, Cook ‘338 discloses further comprising receiving the incident light at a telescope aperture (Paragraph 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain with further . 
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Terahertz Light-Field Imaging” 2016) in view of Kino (“Applications and theory of the solid immersion lens” 1999).
Regarding claim 17, Jain discloses an optical system (see Fig. 1, A. Camera Structure) comprising: a lens including an aperture (see Fig. 1, A. Camera Structure) configured to: receive incident light (see Figs. 1, 2); and direct the incident light to a focal plane array having a plurality of pixels (see Figs. 1, 2); and means for enabling each pixel of the plurality of pixels to detect the incident light (see Fig. 1, A. Camera Structure), wherein the incident light incident on the lens has a spot size a physical size of each pixel (see Fig. 1, A. Camera Structure), and wherein each pixel of the plurality of pixels includes a corresponding photosensor (see Fig. 1, A. Camera Structure). Jain discloses the claimed invention, but does not specify diameter greater than. In the same field of endeavor, Kino discloses diameter greater than (Page 60, Lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain with diameter greater than of Kino for the purpose of providing a lens that is simple and efficient (6. Conclusions Paragraph 4). Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, Jain further discloses further comprising means for minimizing a dark current of the plurality of pixels (D. Influence of Geometrical Aberrations 2nd paragraph).  
Regarding claim 19, Jain further discloses wherein each pixel of the plurality of pixels is configured to have a size of less than a vacuum wavelength of the incident light (A. Camera Structure).  

Regarding claim 21, Jain and Kino teach the optical system as is set forth above for claim 17, Kino further discloses further comprising means for magnifying the plurality of pixels, wherein a magnified size of each pixel is greater than the spot size diameter of the incident light incident on the lens (2. Demagnification And Lens Tolerance). It would have been obvious to provide the system of Jain with the teachings of Kino for the same reasons as previously stated above for claim 17.    
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/21/2021